Title: To George Washington from Benjamin Franklin, 8 September 1776
From: Franklin, Benjamin
To: Washington, George



Sir
Philada Sept. 8. 1776

The Congress having appointed Mr Adams, Mr Rutledge & my self, to meet Lord Howe, and hear what Propositions he may have to make, we purpose setting out to-morrow, and to be at Perth Amboy on Wednesday morning, as you will see by the enclosd, which you are requested immediately to forward to his Lordship; and if an Answer comes to your hands, that you would send it to meet us at Amboy. What we have heard of the Badness of the Roads between that Place & New York, makes us wish to be spar’d that part of the Journey. With great Respect & Esteem, I have the honour to be, Sir, Your Excy’s most obedt & most humble Servant

B. Franklin

